Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 16, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  161911(58)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  GREGORY WELLS, Personal Representative                                                               Elizabeth T. Clement
  of the ESTATE OF MICHAEL WELLS,                                                                      Megan K. Cavanagh,
                                                                                                                        Justices
              Plaintiff-Appellant,
                                                                    SC: 161911
  v                                                                 COA: 348135
                                                                    Macomb CC: 2017-003739-NI
  STATE FARM FIRE & CASUALTY
  COMPANY,
           Defendant-Appellee,
  and

  JOSEPH NARRA,
             Defendant.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiff-appellant to extend the time
  for filing his reply is GRANTED. The reply submitted on November 12, 2020, is accepted
  as timely filed.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 16, 2020

                                                                               Clerk